Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 17 November 1808
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My dear Caroline
Quincy Nov’br. 17th. 1808

I can scarcly belive that I have not written to my dear Girl for so long a time as two months, yet upon opening her Letter in replie to mine, I find it bears Date 28 Sep’br
This Letter I hope will receive a double welcome for it incloses one from your Friend which of them I know not, but it came under cover to your Grandpappa this week. Your Aunt E. Adams has been sick almost ever since she came, which has been a great trouble to me as well as to herself—I hope she is recovering. She is gone with Louisa to Boston to day, the first time Since she came. Susan and Abbe are gone out with Ann Hale to invite company to a party which Ann, is going to have this Evening. I will tell you how the Girls were dissapointed. Ann had invited them for tuesday, but it was a dire Storm. She then appointed the next fair day. wednesday mor’g being dubious, Ann did not Send, but they took it for granted as the Afternoon was fair. She would certainly see them. accordingly, there was a brushing and polishing and Brightning up, and misses got all in prim order, Susan every now & then taking a dancing Step, and Miss Abbe a Stride after her. I sat in my easy chair trying to get a Nap. The chaise was orderd and pray misses, raising up said Grandmamma, had you not better just send down and inquire first if miss Ann expects you—The message went, and the return was, the weather had been so uncertain that the party were not invited. What fools we were Sister not to inquire before we Drest? blank—whose the dupe? Well says miss Susan, I have just been reading the Triumphs of Temper—I think I will try to imitate Serena, and quietly bear the dissapointment—Abbe who is the mere child of imitation, followd the example, and undresst—then took her work, and submitted with a good grace. to day their hopes are all renewed—the pleasure is yet to come—it would be greatly enhanced could you my dear Caroline add to the number, for when a model of ease and Elegance is required, it bears the Name of Caroline Smith—not by the partial Eye, and fond attachment of Grandmamma alone, but through the whole village—United to so modest a demeanor there is not any danger of exciting an improper pride in the Bosom of innocence. pride you know was not made for Man, nor Woman neither. There are persons, there are countanances, there is a deportment, which strike at first sight, and create an interest which it is impossible to account for. it is the great hand of nature which engraves upon the external appearence; the internal spirit and character, Lavator the great physiongnomist has given a Number of Rules for judging of the Character by the countanance—they are more fancifull than just I believe—and much depends upon Education—It is Tom Jones I think who says a good face is a Letter of recommendation.
You do well my dear to try to amuse your Mamma and Aunt in their Solitude. they have many cares and anxieties to which you are yet a Stranger; and the innocent playfullness of youth is a Sweet Solace—the comfort of humane Life, is a combination of little minute attentions, which, taken seperately, are nothing, but connected with the circumstances of time place and manner, as comeing from the heart, as tokens of good will possess a value, and inspire a pleasure beyond the possession of gold and Rubies and it will ever be a satisfaction to you, to reflect upon your having contributed to the amusement and comfort of your parents, and the more so now, when they are seperated from most of their Friend and relatives. may you never want either pleasure or amusement. we were made for active Life and idleness and happiness are incompatible.
Your Aunt T B Adams and her little Girls are very well, and grow finely—our Friends in Boston are well, your Aunt Cranch I hope is recovering—I do not write to your Mamma now—writing to you is the same thing. She will hear from us all—With Love and regards to the whole family I am your truly affection / Grandmother
A A